Citation Nr: 1638984	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-22 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left eye cataract, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and post-traumatic stress disorder (PTSD).

3.  Entitlement to a compensable disability rating for bilateral hearing loss prior to January 14, 2011.

4.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from January 14, 2011.

5.  Entitlement to a rating in excess of 30 percent for right detached retina, post-operative traumatic cataract, right.

6.  Entitlement to an initial rating in excess of 30 percent for PTSD, prior to February 1, 2011.


7.  Entitlement to a rating in excess of 50 percent for PTSD since February 1, 2011.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to July 1951.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  By a rating action in August 2008, the RO granted service connection for PTSD and assigned a 30 percent rating, effective October 29, 2007; service connection was also granted for bilateral hearing loss, evaluated as 0 percent disabling, effective October 29, 2007.  That rating action also denied the claims for service connection for cataract in the left eye, service connection for hypertension, and a rating in excess of 30 percent for right eye detached retina, post-operative traumatic cataract, right.  Subsequently, in an August 2012 rating action, the RO increased the evaluation for bilateral hearing loss from 0 percent to 10 percent, effective from January 14, 2011; the RO also increased the evaluation for PTSD from 30 percent to 50 percent, effective February 1, 2011.  The Veteran has not indicated that he is content with the ratings, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in August 2012.  

By a rating action in October 2014, the RO confirmed the 50 percent rating for PTSD and denied the claim for a TDIU.  

In his substantive appeal (VA Form 9), dated in June 2009, the Veteran requested a Travel Board hearing.  However, in a statement in support of claim (VA Form 21-4138), dated in June 2016, he withdrew his hearing request.  

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

FINDINGS OF FACT

1.  The Veteran's left eye cataract was first manifested decades after service, and the evidence of record does not show that it is related to active service.  

2.  In June 2008, audiometric testing showed an average 53-decibel loss, with a speech recognition score of 88 percent, in the right ear (Level II); and, for the left ear, an average 55-decibel loss with a speech recognition score of 88 percent (Level II).  

3.  In January 2011, audiometric testing showed an average 64-decibel loss, with a speech recognition score of 76 percent, in the right ear (Level IV); and, for the left ear, an average 64 decibel loss with a speech recognition score of 76 percent (Level IV).  

4.  The Veteran's service-connected right eye disability is not manifested by anatomical loss of the eye; service connection has not been established for the left eye, and the Veteran is not shown to be blind in the left eye or have anatomical loss of the left eye.  

5.  Prior to February 1, 2011, the Veteran's PTSD was manifested by flashbacks, nightmares, sleep disturbance, depressed mood, problems with concentration, hypervigilance, anger outbursts, some obsessional-ritualistic behavior, social withdrawal, and a Global Assessment of Functioning Scale (GAF) score of 70, resulting in a disability no worse than that causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

6.  Since February 1, 2011, the Veteran's PTSD has not been manifested by symptom causing deficiencies in most areas of work, school, family relationships, thinking, judgment and mood.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for left eye cataract have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  

2.  The criteria for a compensable rating for bilateral hearing loss, prior to January 14, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).  

3.  The criteria for a rating in excess of 10 percent for bilateral hearing loss from January 14, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).  

4.  The criteria for a rating in excess of 30 percent for right detached retina, post-operative traumatic cataract, right, have not been met.  38 U.S.C.A. §§ 1155, 1160(a) (1), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.75, 4.76, 4.76a, 4.77, 4.78, 4.79, Diagnostic Codes (DCs) 6027, 6028, 6077, 6080 (2015).  

5.  The criteria for an initial rating in excess of 30 percent for PTSD, prior to February 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

6.  The criteria for an initial evaluation in excess of 50 percent for PTSD, for the period beginning February 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In this case, VA satisfied its duty to notify by means of a letter sent to the Veteran in December 2007.  Additional letters were issued in April 2014 and June 2014.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  

II.  Factual background.

The Veteran served on active duty from August 1950 to July 1951.  The military personnel records indicate that the Veteran's military occupational specialty (MOS) was as infantryman and machine gunner.  His DD Form 214 reflects that he was awarded the Purple Heart Medal, the Presidential Unit Citation with 1 star, and the Korean Service Medal.  

The service treatment records (STRs) indicate that the Veteran was hit on the left hand, neck and sustained shrapnel in the right eye on September 26, 1950; he was diagnosed with wound, missile, right eye.  In February 1951, the Veteran was diagnosed with cataract, traumatic ACD right eye, due to missile.  Among the records is a physical disability discharge examination dated in July 1951, which reflects a diagnosis of cataract, traumatic, right eye, due to missile wound.  At the time of separation in July 1951, hearing acuity was 15/15 for whispered voice.  

By a rating action in March 1952, the RO granted service connection for right eye detached retina (right 20/200, not correctible, left 20/20), rated as 20 percent disabling, effective July 17, 1951, under diagnostic codes 6027-6077.  By a rating action in January 1997, the RO increased the rating for detached retina of the right eye from 20 percent to 30 percent, effective September 23, 1996.  

Post service treatment records, VA as well as private treatment reports, show that the Veteran received follow up evaluation for his right eye disorder.  These records indicate that the Veteran underwent cataract surgery in the right eye in October 1996.  A private treatment report dated in March 1997 reflects an assessment of pseudophakia, OD, and cataract, NS, left eye.  

In a statement in support of claim (VA Form 21-4138), dated in October 2007, the Veteran indicated that he was seeking an increased rating for his service connected right eye disorder; he also stated that he was seeking to establish service connection for PTSD and hearing loss.  

Submitted in support of the claim were progress notes form the Vet Center dated from October 2007 to January 2008.  These records show that the Veteran received follow up evaluation for a psychiatric disorder, diagnosed as PTSD; he attended group therapy.  During a clinical visit in December 2007, it was noted that the Veteran was referred to the center for an assessment and to plan.  The Veteran noted that he had always resisted going to the Vet Center for help.  The Veteran also reported a history of hearing loss and tinnitus.  Following an evaluation, the assessment was PTSD diagnosis and symptomatology secondary to combat zone trauma and wounding.  A January 2008 progress note reflects an assessment of PTSD diagnosis and symptoms, severe and chronic.  

The Veteran was afforded a VA examination in January 2008 for evaluation of PTSD.  The examiner noted that, following service, the Veteran reported working for the U.S. Postal Service for approximately 40 years until he retired in 1990; he started working again in 1991 and he reported having no conflict or problems in the work place.  The Veteran related that he totally retired from work in 2002 because his wife was ill and he had to care for her.  The Veteran described his worst symptom as sadness, which is precipitated by memories of events from his period of military service in Korea; he denied ever having suicidal ideations or attempts.  The Veteran reported having flashbacks of the past, which he related mainly to the events in service when his squad leader was killed.  The Veteran related that the triggering event that cause flashbacks and remembrances of the past, which are intrusive to him, have to do with reading about Iraq and Afghanistan.  The Veteran also reported problems with nightmares, as well as social isolation and withdrawal.  The Veteran reported problems with concentration and anger outbursts; as a result, he stated that he avoids going outside.  

On mental status examination, it was noted that the Veteran seemed very active and very bright, and he had no major cognitive problems except some perseveration and fairly extreme circumstantiality.  The examiner noted that, at times, the Veteran became argumentative during the interview; otherwise, he was polite and pleasant throughout the interview.  He was casually but meticulously dressed.  The examiner related that a history of the Veteran's mental activity showed him to be very spontaneous, over productive, circumstantial, and at times almost rambling.  However, he showed no loosening of his thought processes or associations and generally his answers were relevant and coherent.  There was no decreased reaction time or any obvious psychomotor retardation.  Emotions showed him to be very constricted in his effectual display.  He showed affective lability when discussing the death of his child.  The Veteran also complained of depression but only shed some tears about his baby's death and described other circumstances which led to "sadness" but he did not show any vegetative signs of depression.  He experienced occasional crying spells.  He denied any kind of sucida1 ideation or suicide attempts.  He did describe remorse and some sense of "sadness" over the events of the service.  The examiner noted that the Veteran clearly showed some obsessive-compulsive traits and he described some ritualistic behavior.  Flashbacks were described as occurring once every one to two weeks.  However, he did not describe auditory hallucinations or visual hallucinations and he had no ideas of reference.  

The examiner noted that there was no major impairment in his thought processes or communication other than the circumstantiality and occasional perseveration.  At times, he rambled and had to be interrupted and brought back to the question at hand.  No delusions or hallucinations were noted.  Eye contact with him was appropriate.  At times, he became somewhat argumentative related to control over the interview.  He did not exhibit suicidal thoughts or homicidal thoughts.  He complained of short-term memory loss which seemed to be a problem with concentration, which interfered briefly with his functioning at times.  The examiner observed that the Veteran did show obsessive and ritualistic behavior; for example, he locked his car even when it was in the garage and he always carries a weapon in the car and at home.  He was hypervigilant and excessively cautious.  His speech was basically relevant and logical but circumstantial.  He denied any kind of panic attacks.  He complained of depressed mood but did not seem to show any depressive syndrome.  Impulse control was impaired.  Anger spells coming once or twice a day in verbal attacks mainly on his wife.  The pertinent diagnoses were PTSD with an element of sadness and guilt, and obsessive-compulsive traits.  The examiner assigned a GAF score of 70.  The examiner stated that there was a linkage between the Veteran's PTSD symptoms and particularly the event described involved in his current flashbacks.   In an addendum, dated in January 2008, the examiner stated that the diagnosis of PTSD, chronic, combat related with an element of depression.  

The Veteran was afforded a VA compensation and pension eye examination in February 2008; at that time, his chief complaint was of blurry vision.  The examiner also noted that, in 1996, the Veteran was diagnosed with cataracts and underwent successful cataract extraction with intraocular lens implantation in the right eye.  Uncorrected vision was 20/50 in the right eye and 20/400 in the left eye; best corrected vision was 20/30 in both eyes.  Pupillary examination of the right eye was 3 constricting to 2, and 4 constricting to 2 in the left eye with no apparent pupillary defect.  Intraocular pressures were 18 in the right eye and 21 in the left eye.  Slit lamp examination the conjunctiva and cornea of the right eye were normal; there was an inferior peripheral iridotomy and temporal iris atrophy.  A posterior chamber introcular lens implant with YAG capsulotomy was present.  With respect to the left eye, the conjunctiva, cornea, anterior chamber, and iris were normal.  There was 1 to 2+ nuclear sclerotic cataract.  Dilated retina examination revealed a clear view to the fundus with a normal appearing optic nerve, macula, and vessels.  The cup to disc ratio was 0.4.  The examiner stated that it was difficult to see the extreme peripheral retina although it appeared to be normal due to the small YAG capsulotomy.  On examination of the left eye, a clear view to the fundus with a normal appearing optic nerve and a cup to disc ratio of 0.4.  There was a possibility of a mild epiretinal membrane present.  The retinal vessels and periphery were normal.  The pertinent diagnoses were status post shrapnel foreign body to the right eye in 1957 with no visible sequelae at this time; nuclear sclerotic cataract OS; and pseudophakia OD.  The examiner stated that the Veteran's only current ocular problem was the presence of the cataract on the left eye and noted that at some point in the future he will need cataract extraction with intraocular lens implantation.  The examiner noted that this appeared to be an age-related problem and is not related to the injury since the injury is in the contra lateral eye.  The examiner stated that it was impossible for him to determine whether or not the Veteran's cataract in the right eye was caused by the foreign body injury.  Having said that, he reviewed the treatment records from Dr. L. L. preceding the cataract surgery and there was no indication of the cataract being due to the injury at that time.  

The Veteran was afforded a VA examination for evaluation of hearing loss in June 2008.  The Veteran reported being exposed to noise in service during the military in combat infantry.  The Veteran reported decreased hearing and decreased understanding.  He also reported constant ringing and buzzing in his ears.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
55
60
LEFT
40
40
55
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  Average pure tone thresholds were 53 in the right ear and 55 in the left ear.  The pertinent diagnosis was moderate bilateral sensorineural hearing loss.  The examiner stated that the results of the hearing evaluation were consistent with hearing loss resulting from exposure to high intensity sounds, and the results were related to the Veteran's exposure to high intensity sounds while serving in combat infantry.  

Vet. Center records from November 2007 to May 2008 show that the Veteran received follow-up evaluation and treatment, including group therapy for his PTSD.  These records reflect diagnoses of PTSD symptoms, severe and chronic.  These records indicate that the Veteran worked on reducing symptoms, including depressed mood, blunted affect, nightmares, sleep disorder and anger.  The records were negative for suicidal and homicidal ideations.  

Of record is a statement from the Veteran's son C.F, a registered nurse, dated in May 2009, indicating that his father suffers from severe symptoms of PTSD; he noted that the symptoms include anger, irritability, guilt, insomnia, hypervigilance, and difficulty with concentration.  C. F. dated that he believed that his father's condition is severe in nature.  C. F. dated that, based on his experience, he felt that his father exhibited anger, pathological anxiety, low tolerance to stress, insomnia, low self-esteem, compulsiveness, hypervigilance and inability to focus.  C. F. maintained that the VA examination did not articulate the extent of the Veteran's suffering.

Submitted in support of the Veteran's claim were treatment records from the Vet Center and VA progress notes dated from December 2007 to April 2009.  These records show that the Veteran was seen for follow-up evaluation for his PTSD symptoms and bilateral hearing loss.  These records describe the Veteran's PTSD as severe and chronic, manifested by depressed mood and sad effect.  No suicidal or homicidal ideations were noted, and he was fully oriented.  During an audiology consultation in October 2008, it was noted that pure tone thresholds in the right ear revealed descending slightly to borderline normal at 1000 Hertz, then descending steeply to a moderate sensorineural hearing loss from 1500 Hertz level to 8000 Hertz level.  Speech recognition threshold was 25 decibel with a speech discrimination score of 96% when presented at 65 decibels.  In the left ear, hearing acuity was descending to a mild-to-moderate sensorineural hearing loss from 1000 to 8000 hertz level, and speech reception threshold was 25 decibel hearing loss with a speech discrimination score of 68 percent when presented at 65 decibels.  The Veteran was fitted for hearing aids.  When seen in March 2009, the Veteran reported difficulty hearing or understanding when there are multiple talkers and speakers.  

The Veteran was seen for a follow-up evaluation of his psychiatric disorder in February 2008; at that time, he indicated that he had experienced anger outbursts the previous day while driving, but his wife was able to calm him down.  He denied any homicidal/suicidal ideation or thoughts.  Sleep and appetite were adequate.  It was noted that the Veteran attended the PTSD groups at the Vet Center.  The assessment was depression-stable, with current treatment plan.  A primary care note, dated in February 2010, indicated that the Veteran was seen at a private eye institute and was told that he needed left eye cataract removed but needed VA authorization.  The assessment was history of right eye cataract surgery a few years ago, and recent history of left eye cataract.  An optometry note, dated February 8, 2010, indicated that the Veteran had cataract surgery many years ago in the right eye, and vision blurry in the left eye, especially with headlights on vehicles at night.  Visual acuity was reported as 20/25 in the right eye and 20/25 in the left eye, but blurry.  The assessment was refractive error, pseudophakia, right eye; cataract left eye 20/20, correctable, but that the Veteran was bothered by an inability to see at night with headlights.  

An audiology note, dated in October 2010, related that audiometric testing revealed descending to a mild sensorineural hearing loss from 500 to 1000 Hertz level, then descending to a moderate loss from 2000 to 8000 Hertz level in the right ear; speech recognition threshold was 30 decibel with a speech discrimination score of 84% when presented at 70 decibel hearing loss.  In the left ear, hearing acuity was descending to a mild sensorineural hearing loss from 500 to 1000 Hertz level, then descending to a moderate loss from 2000 to 8000 hertz level; and speech reception threshold was 30 decibel hearing loss, with a speech discrimination score of 84 percent when presented at 70 decibels.  The Veteran indicated that he was able to hear well at present.  

On the authorized audiological evaluation in January 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
50
65
70
70
LEFT
X
50
60
70
75

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 76 percent in the left ear.  Average pure tone thresholds were 64 in the right ear and in the left ear.  The examiner described the Veteran's hearing loss as moderate.  The examiner also stated that it is more likely than not that, with the help of an appropriately fit hearing aid system, the Veteran's hearing loss would have minimal or no substantial effect on the Veteran's ability to engage in gainful employment.  

The Veteran was also afforded an eye examination in January 2011.  It was noted that the Veteran had had cataract surgery in each eye in recent years.  Uncorrected vision was 20/25 in the right eye and 20/20 in the left eye; best corrected vision was 20/20 in both eyes.  It was noted that confrontation visual fields were full in both eyes.  On conducting the pupillary examination, it was noted that the eyes were equal, round and reactive to light with no afferent pupillary defect.  Intraocular pressures were 17 in the right eye and 15 in the left eye.  The conjunctiva, cornea, and anterior chambers of the right eye were normal.  An inferior semi triangular peripheral iridotomy was noted.  A posterior chamber intraocular lens implant was seen.  The conjunctiva, cornea, anterior chamber and iris in the left eye were also normal.  A posterior chamber intraocular lens implant was seen in the left eye.  A dilated retina examination was conducted.  The vitreous, macula, vessels and peripheral were normal in each eye.  There was mild optic nerve head 0.5 on cupping to the right and 0.4 on the left.  The diagnoses were shrapnel/motor blast in the Korean war in 1957, resulting in a penetrating right injury, status post-surgical removal of a metallic foreign body resulting in a peripheral iridotomy, which was still present; pseudophakia, OU, stable; and occasional foreign body sensation in the left eye, idiopathic.  The examiner stated that the Veteran had some degree of permanent disability as a result of the glare which was caused by having a peripheral iridotomy.  The examiner also stated that, fortunately, the Veteran had undergone successful cataract surgery for age-related cataracts in each eye and was currently seeing very well with no limitations on his vision.  

The Veteran was afforded a VA psychiatric examination in February 2011.  The Veteran indicated that he had been married for 60 years to "the same adorable wife;" he noted that they had three children.  It was noted the Veteran's primary occupation was at the U. S. Postal Service for 40 years; thereafter, he worked at Fig Garden Association for 11 years until his wife became ill and he had to care for her.  Therefore, it was noted that the Veteran technically retired in 1990.  On mental status examination, it was noted that the Veteran was well dressed.  The examiner noted that rapport was established and the Veteran appeared comfortable discussing his case with this clinician.  His mood was reported to be stable, and he described feeling "nice with my family."  Affect was described labile.  It was noted that eye contact and interaction were appropriate.  Rate, flow and volume of speech were reported to be normal.  It was noted that thought content included over incorporation of details which impaired his thought processes.  The examiner observed that the Veteran lost his train of thought or connection to the original question asked because he would become lost in the details of his responses.  His short-term memory was poor.  He denied any psychotic symptoms such as hallucinations or delusions.  The Veteran denied any thoughts of wanting to harm himself or others at this time; and he reported that he had never attempted suicide.  He denied any obsessive or compulsive behaviors other than cleaning; however, review of his medical records describes a pattern of obsessive-compulsive thoughts.  He denied any panic attacks, but again had a long history of taking anti-anxiety medication.  The pertinent diagnosis was PTSD, obsessive-compulsive personality; he was assigned a GAF score of 55.  

The examiner stated that, at this time, the Veteran was retired and, based on his employment record, his PTSD did not interfere with his performance of occupational tasks.  The examiner stated that the Veteran's current GAF score reflects moderate symptoms and impairment; he added that the GAF score does not reflect the level of trauma the Veteran endured during his service to this country but rather demonstrates his ability to have maintained good relationships with his family and peers, impeccable employment history and devotion to his volunteer work with the Veterans of Foreign Wars (VFW).  The examiner further noted that the Veteran's obsessive patterns, which were likely connected to history of enduring PTSD, at times impede his ability to relate with others.  As described, he was so attuned to details that he may become irritable or frustrated when others do not perform to his level of expectation.  His short term memory was impaired.  He demonstrated slight impairment in impulse control and judgment as evidenced by his actions when in tense situations (i.e. pulling gun on aggressive driver, purposely slowing down other drivers to ensure the mind the speed limit, etc).  His activities of daily remained outstanding; he was involved with his church organizations, stayed active in singing, had no difficulty with self-care and overall had maintained the ability to support himself and family throughout the years.  

The Veteran was afforded another VA examination in March 2014.  It was noted that the Veteran was married for 64 years; he described his marriage as good.  The Veteran reported not many complaints by his spouse; he did report frequent arguments.  He noted that they were attending marriage counseling.  The Veteran described the relationship with his siblings as good.  He reported having many friends and described those relationships as good.  It was noted that the Veteran was retired from the U. S. Postal Service, where he worked from 1953 to 1990; he denied problems at work.  It was noted that the Veteran has been retired for 11 years.  The Veteran reported experiencing symptoms of PTSD due to combat service.  He denied receiving any mental health treatment.  He denied suicide attempts; he also denied psychiatric hospitalization, inpatient treatment or psychiatric medications.  The Veteran reported receiving mental health treatment and group counseling with the VA Vet Center.  He denied assaultive behavior or violence due to mental disorder.  The examiner noted that the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran was described as cooperative and alert.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran's service-connected disabilities did not render him unable to secure and maintain substantially gainful physical and/or sedentary employment.  

Of record are VA treatment records dated from June 2015 to December 2015 which show that the Veteran received follow-up evaluation and treatment for diabetes mellitus with possible eye complications.  During a clinical visit in July 2015, examination of the eyes was reported as normal.  The Veteran was seen in December 2015 for tension check; no visual or ocular complaints were noted.  The Veteran reported stable vision with glasses.  Visual acuity with correction was noted to be 20/20 in the right eye and 20/20-2 in the left eye.  The pertinent diagnoses were normal tension glaucoma, right eye; glaucoma suspect in the left eye; epiretinal membrane, both eyes; pseudoaphakia, both eyes; and refractive error.  

III.  Legal Analysis-Service Connection.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service.  38 C.F.R. § 3.303 (d).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

With regard to his claim of entitlement to service connection for left eye cataract, the Veteran has contended that this is secondary to his diabetes mellitus.  However, because service connection has not been established for diabetes mellitus, this theory of entitlement is not available to the Veteran.  

In addition, the Board concludes that service connection is also not warranted for left eye cataract on a direct basis.  In this regard, the Board notes that the STRs are negative for any problems involving the left eye, including cataract.  The earliest documentation of left eye cataract was in March 1997, more than 46 years after the Veteran's separation from active service in 1951.  The lapse in time between service and the first diagnosis cannot be a sole determinant in denying a claim, but it can be a factor weighed in making such a determination.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

Moreover, although the post-service treatment records include a diagnosis of left eye cataract, none of these records suggests any causal relationship between the left eye cataract and the Veteran's military service.  Rather, following a VA examination in February 2008, the VA examiner stated that the Veteran's only current ocular problem was the presence of the cataract on the left eye.  The examiner observed that, at some point in the future, the Veteran would need cataract extraction with intraocular lens implantation.  The examiner further stated that this appeared to be an age-related problem and is not related to the injury in service since the in-service injury was in the right eye.  Consequently, the opinion establishes that the Veteran's left eye cataract, which had an onset several decades after service, is related to his age and not military service.  

The Board has considered the arguments advanced by the Veteran that his left eye cataract is related to his service.  Although lay persons are competent to provide opinions on some medical issues, the diagnosis and etiology of cataract is complex and falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his claimed left eye cataract.  

As the preponderance of the evidence is against the claim for left eye cataract, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

IV.  Legal Analysis-Higher Evaluations.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2  requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.   

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  Because the Veteran is appealing the original assignment of a disability rating following an award of service connection, the severity of his cervical spine disorder is to be considered during the entire period from the initial assignment of the rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104 (a). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The present appeal involves the Veteran's claim that the severity of his hearing loss warrants a higher disability rating.  The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).  The evidence of record herein indicates that the Veteran's bilateral hearing loss pattern does not fit the requirements of an unusual pattern of hearing impairment.  

The Board has reviewed the audiometric results from a VA compensation examination during the period prior to January 14, 2011.  After a review of the evidence, the Board finds that the criteria for a compensable rating for the Veteran's service-connected bilateral hearing loss were not met prior to January 14, 2011.  

Significantly, a VA audiological evaluation in June 2008 shows a right ear puretone decibel loss of 53 with speech recognition of 88 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2015).  He had a left ear average puretone decibel loss of 55 with speech recognition of 88 percent.  These findings are consistent with Level II hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2015).  

Additionally, because the Veteran's pure tone thresholds at each of the relevant frequencies on the evaluation have not all been 55 decibels or more, or less than 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, he does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86 (a) or § 4.86(b).  

In sum, a review of all audiometric examinations of record prior to January 14, 2011, reveals no basis for award of a compensable rating.  

The Veteran underwent his most recent VA audiological evaluation in January 2011.  The average puretone threshold was 64 decibels in the right ear and 64 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in right ear, and 76 percent in the left ear.  Applying the results of this examination to Table VI yields a Roman numeral value of Level IV for the right ear and Level IV for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is 10 percent disabling.  No other medical records contain the puretone threshold average and speech discrimination percentage scores needed to determine the level of hearing loss according to VA regulation after January 14, 2011.  

Thus, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 10 percent for bilateral hearing loss from January 14, 2011.  38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100.  

Moreover, because the Veteran's pure tone thresholds at each of the relevant frequencies on the evaluation have not all been 55 decibels or more, or less than 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, he does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86 (a) or § 4.86(b).  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As a final matter, the Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria specifically contemplate the Veteran's symptom of loss of hearing acuity, and provide for higher evaluations for greater impairment, which is not shown here.  The Veteran has hearing loss and such a loss is what the criteria specifically address.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Veteran's service-connected right eye cataract is rated as 30 percent disabling for aphakia.  38 C.F.R. § 4.84a, DC 6029.  

The Veteran's service-connected glaucoma of the right eye, status post trabeculectomy is rated as 30 percent disabling for aphakia. 38 C.F.R. § 4.84a, Diagnostic Code 6029. 

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2014).  These changes took effect on December 10, 2008.  VA's General Counsel held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110 (g) (West 2014).  Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation.  VAOGCPREC 3-2000.  Under the criteria in effect prior to December 10, 2008, for aphakia, a 30 percent rating is assigned for either bilateral or unilateral aphakia. 38 C.F.R. §4.84a, Diagnostic Code 6029 (2007).  The 30 percent rating prescribed for aphakia is a minimum rating to be applied to the unilateral or bilateral condition and is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 (6/21).  38 C.F.R. §4.84a, Diagnostic Code 6029, Note.  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6029 (2008). 

Under the current criteria, aphakia is rated under Diagnostic Code 6029, and is to be evaluated based on visual impairment.  The resulting level of visual impairment is then elevated one step.  The minimum rating for aphakia, either unilateral or bilateral, is 30 percent.  38 C.F.R. § 4.79, Diagnostic Code 6029 (2014).

Under the former criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a 2008). 

 Under the former criteria, impairment of visual field was rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.

Under the current criteria, the evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (a) (2014).  Under the current criteria, impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through 6081 (2014).

Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079 (2014). 

Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated. 38 C.F.R. § 4.76 , 4.79, Diagnostic Code 6080.

The maximum evaluation assignable for defective vision when only one eye is service-connected is 30 percent.  Under the former and current criteria, higher evaluations could only be assigned for anatomical loss of the service-connected eye. See 38 C.F.R. §§ 4.75 (d) (2014); 4.84a (2008). Furthermore, under 38 C.F.R. § 4.80 (2008), combined ratings for disabilities of the same eye should not exceed the total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  The maximum rating for total loss of vision of only one eye, without anatomical loss of the eye, is 30 percent.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070 for evaluation of blindness in one, having light perception only, with visual acuity in the other eye of 20/40 (6/12).  The Board takes judicial notice that enucleation is the same as anatomical loss of an eye.  See Dorland's Illustrated Medical Dictionary, 31st Edition, p. 635 ("enucleation" defined as "the removal of an organ, of a tumor, or of another body in such a way that it comes out clean and whole, like a nut from its shell.  Used in connection with the eye, it denotes removal of the eyeball after the eye muscles and optic nerve have been severed.").

As the Veteran's service-connected eye disability is already rated at 30 percent, an increased schedular rating is only available if there is an enucleation or a serious cosmetic defect.

The Veteran was afforded regular treatment through the VA. These records do not demonstrate the Veteran has anatomical loss of the right eye (i.e., enucleation) or any serious cosmetic defect of the right eye.  Furthermore, the Veteran has not claimed that he has any cosmetic defect affecting the right eye.  Consequently, the Board finds that a schedular disability rating higher than 30 percent for the Veteran's service-connected right eye disability is not warranted under either Diagnostic Code 6029 or the codes related to impairment of visual acuity, visual fields or muscle function.

The Board has considered rating the Veteran's service-connected right eye disability under other Diagnostic Codes in order to provide him with the most beneficial rating. 

With regard to the rating criteria in effect prior to December 10, 2008, the Veteran's right eye disability does not approximate tuberculosis of the eye, frequent attacks of considerable duration of congestive or inflammatory glaucoma, or malignant new growths of the eyeball. 38 C.F.R. § 4.84a , Diagnostic Codes 6010, 6012, 6014 (2008).

With regard to the current rating criteria, there is no evidence of incapacitating episodes lasting at least four weeks over a 12 month period.  In addition, the Veteran's right eye disability does not approximate tuberculosis of the eye or malignant new growths of the eyeball. 38 C.F.R. § 4.79 , Diagnostic Codes 6010, 6012, 6014 (2014).

As such, a higher disability rating for the Veteran's service-connected right eye disability is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Extraschedular Considerations

As a final matter, the Board has considered whether the Veteran's right eye disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms of visual impairment are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported right eye visual symptoms which include blurry vision and difficulty seeing at night with headlights.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.79, DC 6036.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of cataracts that may result in occupational and social impairment.  The Schedule for Rating Disabilities adequately contemplates all of the Veteran's symptoms.  Thus, referral for the assignment of an extra-schedular disability rating is not warranted.  

The Board will next consider the issue of entitlement to a higher rating for PTSD.  The Veteran's PTSD has been assigned a 30 percent rating prior to February 1, 2011 and a 50 percent rating from February 1, 2011 under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2015).  

Under that code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

The Global Assessment of Functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2015).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

After a review of the evidence of record the Board finds that an evaluation in excess of 30 percent for PTSD is not warranted prior to February 1, 2011.  Significantly, the Veteran's PTSD is not shown to have resulted in a disability that equates to functional loss greater than that which results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While treatment reports from the Vet Center described the Veteran's PTSD as severe, according to the January 2008 VA examination report, the Veteran was exhibiting no more than mild to moderate symptomatology resulting from his service-connected PTSD.  The Veteran did not display a flattened affect during his 2008 VA examinations, and his speech was not circumstantial, circumlocutory, or stereotyped.  He did not indicate panic attacks more than once a week, and displayed no difficulty understanding complex commands.  He was without impairment of his short or long-term memory and his judgment and thought processes were within normal limits.  It is noteworthy that, at the time of the January 2008 examination, the Veteran had been married for over 50 years, and the Veteran reported working for the U. S. Postal Service for approximately 40 years until he retired in 1990; he reported having no conflict or problems in the work place.  His GAF score was reported to be 70, indicative of mild impairment.  

The Board also acknowledges the records during this period that documented obsessive and compulsive traits; however, the Veteran has not indicated that this behavior interfered with routine activities.  There was no reported flight of ideas or loosening of associations.  In addition, there is no evidence of panic attacks more than once a week.  While the Veteran indicated that he had problems with anger outbursts, the record indicates that he had been employed for 40 years before retiring and he had no problems with conflicts.  Furthermore, while the Veteran's mood was noted to be depressed, he was repeatedly noted to be cooperative, polite, pleasant, and well groomed.  While he reported intrusive thoughts, he denied any hallucinations and suicidal or homicidal thoughts.  On examination in February 2008, it was noted that there was no showing of loosening of his thought processes or associations, and generally his answers were relevant and coherent.  The Veteran was noted to be fully oriented.  Therefore, the Veteran's service-connected PTSD is properly evaluated as 30 percent disabling prior to February 1, 2011.  38 C.F.R. § 4.130, DC 9411.  

To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected PTSD, the Board must also analyze the veteran's GAF scores, in addition to the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].   

The Veteran's GAF score during this appeal was a 70, which reflects only a mild level of PTSD symptoms.  In this case, the reported symptomatology is consistent with the assigned GAF score.  The Board has considered the statement from the Veteran's sone who is a registered nurse.  The Veteran's son indicated that he felt his father exhibited symptoms such as anger, pathological anxiety, low tolerance to stress, insomnia, low self-esteem, compulsiveness, hypervigilance and inability to focus.  Even considering these symptoms, however, the evidence of record does not show that the impact of these symptoms resulted in occupational and social impairment, with reduced reliability and productivity.  Notably, none of the examiners who evaluated the Veteran during this time period found that the Veteran symptoms resulted in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is consistent with the disability picture the Veteran presented throughout this time period in the appeal, as the Veteran was oriented, well-dressed, cooperative, with no thought disorder present, no hallucinations, and demonstrated successful long-term personal relationships, such as his longstanding marriage, and an ability to maintain long-term employment, as demonstrated by his significant career with the U.S. Postal Service which only ended when the Veteran determined he needed to care for his wife. 

In sum, based on the Veteran's GAF score and clinical findings from the psychiatric examination of record revealing few if any of the symptoms which more closely approximate the criteria for a rating of 50 percent, an initial rating in excess of 30 percent for PTSD, prior to February 1, 2011, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Turning next to the appeal period from February 1, 2011, the Board concludes that the competent and objective evidence of record demonstrates that the Veteran's disability picture for his service-connected PTSD most nearly approximates the criteria for the currently assigned 50 percent evaluation under Diagnostic Code 9411, and no more.  The Veteran has been consistently described as having PTSD symptomatology that includes depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  However, the Veteran's symptoms, as evidenced by the February 2011 and March 2014 VA examination reports, do not show obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411 (discussing the evidence necessary for the next higher evaluation of 70 percent).  

It is noteworthy that, following the March 2014 VA examination, the examiner specifically noted that the Veteran's PTSD was manifested by depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  During the March 2014 VA examination,  the examiner noted that the Veteran's short-term memory was poor, and it was noted that thought content included over incorporation of details which impaired his thought processes; however, the Veteran denied any hallucinations or delusions.  He also denied any suicidal or homicidal ideations or thoughts.  And, while the examiner reported that the medical records described a pattern of obsessive-compulsive behavior, the Veteran denied any obsessive or compulsive behaviors other then cleaning; he also denied any panic attacks.  In light of the above clinical findings, and the VA examiner's description of the Veteran's PTSD symptomatology, the Board finds that the Veteran's disability is characteristic of pertinent disability criteria warranting no more than the currently assigned 50 percent rating.  

As previously noted, the evidence of record is totally devoid of any report of symptoms of the same frequency and severity as illogical or irrelevant speech.  There was also no evidence of any symptoms such as thought disorder, psychosis, obsessional rituals, near-continuous panic, impaired intellectual functioning, or impaired judgment of the severity, frequency, and duration contemplated in the higher ratings.  Thus, the Board finds that the evidence does not persuasively show that the Veteran's PTSD symptoms are of such severity to warrant a rating of 70 percent or higher.  Again, no examiner who evaluated the Veteran during this part of the appeal period concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  This is consistent with the evidence of record during this part of the appeal period.  At the 2011 examination, the Veteran was well-dressed, cooperative, with no sign of thought or speech disorders (other than an over-incorporation of details).  He reported a long and content marriage as well as a long and successful career from which he retired in order to take care of his wife.  It was noted that he also volunteered for the VFW.  The examiner noted that the Veteran's activities of daily living were outstanding as he was involved in church activities and had no difficulty with self-care and had overall maintain the ability to support himself and his family over the years.  Again, at the 2014 VA examination, the Veteran reported good relationships with his wife (although he did report they were in counseling and argued frequently), He also reported good relationships with his siblings and "many" friends.  He noted no difficulty in maintaining a long career with the U.S. Post Office from which he voluntarily retired.  Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for an evaluation in excess of 50 percent for his PTSD for the period from February 1, 2011.  

Other Considerations.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (b) (1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b) (1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As the schedular rating criteria mandate consideration of all symptoms resulting from the PTSD (not just the ones listed in the schedular rating criteria as examples of the type and severity which would warrant each schedular rating), the Board finds that there are no additional symptoms that are not addressed by the rating schedule.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

Service connection for left eye cataract is denied.  

Entitlement to an initial compensable rating for bilateral hearing loss, prior to January 14, 2011, is denied.  

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, from January 14, 2011, is denied.  

Entitlement to a rating in excess of 30 percent for right detached retina, post-operative traumatic cataract, right, is denied.  

Entitlement to an initial rating in excess of 30 percent for PTSD, prior to February 1, 2011, is denied.  

Entitlement to a rating in excess of 50 percent for PTSD, since February 1, 2011, is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2014).  The specific bases for remand are set forth below.  

The Veteran contends that service connection is warranted for hypertension secondary to his service-connected PTSD.  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159 (c) (4) (i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Here, the Veteran has a current diagnosis of hypertension and asserts that his hypertension is caused by his service-connected PTSD.  To that effect, a disability which is proximately due to or results from another disease or injury for which service connection has been granted shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a) (2015).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran has never been afforded a VA examination in conjunction with this claim, and the Board finds that a VA examination is warranted to consider whether there is a secondary relationship between the Veteran's hypertension and his service-connected PTSD.  McLendon, 20 Vet. App. at 83.  

The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the claim of service connection for hypertension.  The grant of service connection for hypertension would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to these claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The file must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.   The examiner is requested to provide an opinion regarding the following:

(i) Is it at least as likely as not (i.e., probability of 50 percent or more) that hypertension had its clinical onset during the Veteran's period of active service; manifested within one year following separation from service; or is otherwise causally or etiologically related to his period of active service or any incident therein? 

(ii) Is it at least as likely as not (i.e., probability of 50 percent or more) that hypertension is caused by or aggravated by (permanently worsened beyond normal progression) service-connected PTSD?  If aggravation of the hypertension by PTSD is found, the examiner must attempt to establish a baseline level of severity of the hypertension prior to aggravation by the PTSD.

A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

2.  Thereafter, the AOJ should re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations. If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations. The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.   

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to provide the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


